directed the jury that from 10 March, 1773, to June, 1784, was not to be regarded in the computation of time, and that payment might be presumed in fifteen or sixteen years, with small circumstances to aid it.
They found for the defendant; and plaintiff's counsel moved for a new trial; and after argument and time taken to consider — *Page 224 
HALL, J., said: It is proper that the time for raising a presumption of payment against a bond should be fixed and understood in the same way by all the courts. Some other judges have considered that twenty years was the time; here, here is either twenty, or even eighteen years; so that the presumption has not attached, if that opinion be (242) correct. Also payment pleaded means payment at the day; and if so, the evidence proved an admission of the debt long since, and, of course, its existence since the time to which this plea refers. There must be a new trial.